Citation Nr: 0739948	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, characterized as schizoid personality.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  He also had inactive duty in the United 
States Army Reserves (USAR) from February 1965 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for schizoid personality.  The veteran timely 
appealed the RO's March 2005 rating action to the Board. 

On VA Form 9, received by the RO in December 2005, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
at the RO (i.e., Travel Board (TB) hearing).  As a result, 
the Pittsburgh Pennsylvania RO set a hearing date of March 7, 
2007.  On a VA Form 21-4138, Statement in Support of Claim, 
dated in April 2007, the veteran and his representative 
requested that the above-referenced TB hearing be re-
scheduled because of the appellant's "medical condition," 
which prevented him from making the two and one-half hour 
trip to Pittsburgh.  The veteran's representative requested 
that the veteran's claim be forwarded to the Board (see, VA 
Forms 21-4138, Statement in Support of Claim, dated in March 
and April 2007, respectively).  

On an attached VA Form 9, dated in April 2007, the veteran 
requested a hearing before a VLJ at the Board in Washington, 
DC (i.e., Central Office (CO) hearing)  




In a November 2007 letter, the Board informed the veteran 
that his CO hearing scheduled was scheduled for February 4, 
2008.  On VA Form 21-4138, Statement in Support of Claim, 
dated in late November 2007, the veteran canceled his 
February 2008 CO hearing due to "physical limitations."  

The Board notes that under applicable regulations, an 
appellant or a representative may request a different date 
for the hearing within 60 days from the date of the letter of 
notification of the time and place of the hearing, or not 
later than two weeks prior to the scheduled hearing date, 
whichever is earlier.  After this prescribed period has 
passed, or after one change in the hearing date is granted 
based on a request received during such period, the date of 
the hearing will become fixed.  After a hearing date has 
become fixed, an extension of time for appearance at a 
hearing will be granted only for good cause, with due 
consideration of the interests of other parties if a 
simultaneously contested claim is involved. 
38 C.F.R. § 20.702 (2007).

In this case, once the veteran's initial request for a new 
hearing date was granted, the February 4, 2008 CO hearing 
date became fixed.  The reason provided by the veteran to 
have his February 4, 2008 CO re-scheduled was due to 
"physical limitations," essentially the same reason the 
appellant had used to cancel his March 7, 2007 TB hearing.  
The veteran has not provided any evidence that he will now be 
able to travel Pittsburgh for a Travel Board Hearing.  The 
Board finds if the veteran was unable to travel to Pittsburgh 
in April 2007, or to Washington, DC in February 2008, it is 
not likely he will be able to attend another scheduled 
hearing in Pittsburgh.  Therefore, good cause for the failure 
of the appellant to attend the CO February 2008 hearing has 
not been shown in accordance with 38 C.F.R. § 20.702, and the 
veteran's request for a rescheduled Travel Board hearing in 
Pittsburgh is denied.  

In view of the foregoing, the Board will proceed with 
appellate consideration of the instant claim.



FINDINGS OF FACT

1.  In a March 2004 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder. 

2.  The evidence received subsequent to the March 2004 
decision relates to an unestablished fact, and is not 
cumulative or redundant of evidence previously before the 
Board.

3.  The veteran's acquired psychiatric disorder - 
characterized as schizoid personality - is a congenital 
disorder. 

4.  Schizoid personality pre-existed service and has not been 
shown by competent evidence to have increased in severity 
during service or that  it resulted in an acquired 
psychiatric disability subsequent to service.


CONCLUSIONS OF LAW

1.  The Board's March 2004 decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105(b)(2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, characterized as schizoid personality.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2007).

3.  The veteran's preexisting personality disorder, 
characterized as schizoid personality, was not aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist 



provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).  
Because the claim is being reopened, no further assistance is 
needed to substantiate this aspect of the appeal.

With regard to the reopened service connection claim, the RO 
sent the veteran a VCAA notice letter in December 2004.  This 
letter informed the veteran of the evidence needed to 
substantiate a claim for entitlement to service connection 
for schizoid personality.  The December 2004 letter provided 
the veteran with notice of what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain.  
It also told him to submit pertinent evidence in his 
possession.  The letter also provided notice on the rating 
and effective date elements of the claim.  Dingess, supra.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
The veteran testified at a hearing before a Hearing Officer 
at the Pittsburgh RO in January 2003.  A copy of the hearing 
transcript has been associated with the claims file.  VA and 
private and examination records have been obtained.  The 
veteran was examined by VA in April 2002.  A copy of the 
examination report has been associated with the claims file. 

As such, no further action is necessary to assist the 
claimant with the re-opened service connection claim.

II.  Relevant Laws and Regulations

New and Material-criteria

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  38 
U.S.C.A. § 7105.




Final decisions can be reopened with the submission of new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection-in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 



lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection-congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Service connection can be 
granted for diseases superimposed on congenital diseases or 
defects.  VAOPGCPREC 82-90.

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



III.  Analysis

1.  Reopening of Claim

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously denied by the 
Board in March 2004.  This decision is final, and may be 
reopened only upon the submission of new and material 
evidence. 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

In November 2004, the veteran filed a petition at the RO to 
re-open his previously denied claim for service connection 
for an acquired psychiatric disorder, characterized as 
schizoid personality (see, VA Form 21-4138, Statement in 
Support of Claim, received by the RO in November 2004). 

Since the Board's March 2004 decision, the veteran submitted 
an April 2005 statement, prepared by B. B., M.D.  In that 
report, Dr. B. generally discussed how personality disorders, 
such as the veteran's schizoid personality, would increase in 
severity without treatment.  Dr. B. maintained that while it 
was difficult to speak as to the veteran's disorder at the 
time of his service duty, if his disorder was akin to its 
current state, then there was certainly a case to be made 
that it could worsen with stress and without treatment.  

While the Board's March 2004 denial of the veteran's claim 
was based, in part, on an absence of evidence demonstrating 
that the appellant had a pre-exiting psychiatric disorder 
that was aggravated during military service, Dr. B.'s 
statement tends to elude to a possibly of aggravation of the 
appellant's personality disorder due to stress.  As this 
relates to a previously unestablished fact, it constitutes 
new and material evidence, and the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
characterized as schizoid personality is reopened.  
38 C.F.R. § 3.156(a).



2.  De Novo Review 

Having reopened the veteran's claim, the Board will address 
the claim for service connection for an acquired psychiatric 
disorder, characterized as schizoid personality on its 
merits.

a.  Factual Background

The veteran's Form DD-214 indicates that he served with the 
Army as a member of a Field Communications crew.

Service medical records contain an October 1960 pre-
indication examination report reflecting that the veteran was 
found to have been psychiatrically "normal."  in March 
1962, the veteran was admitted to the hospital for 
questionable right epididymitis.  At that time, it was noted 
that he had had nervous trouble in sixth grade and a left 
orchiopexy and left orchiectomy at ages 18 and 19, 
respectively.  A psychiatric consultation was obtained which 
revealed that the veteran had an inappropriate affect and 
vague ideas of reference.  At discharge from the hospital, a 
diagnosis of schizoid personality, existing prior to service, 
was entered.  A June 1963 service discharge examination 
report reflects that the veteran was found to have been 
psychiatrically normal" at discharge.  On a June 1963 Report 
of Medical History, the veteran indicated that he had not had 
any nervous trouble depression or excessive worry, or 
frequent or terrifying nightmares. 

Following the veteran's September 1963 separation from 
service and subsequent entrance into the United States Army 
Reserves (USAR) in February 1965, a private psychiatrist 
examined the veteran at the request of the veteran's 
commanding officer in the reserves.  The psychiatrist 
indicated that the veteran was suffering from "anxiety and 
phobic reaction with some paranoid tendencies," and if he 
continued in the Reserves, that he might become a "charge 
upon the Government."  The veteran was discharged from 
reserves duty effective June 1965.

A September 1975 psychiatric treatment report, submitted by 
the Ridgeway Area Psychiatric Center, noted that the veteran 
was experiencing a wide array of phobias and was "seriously 
ill."  There was also documentation that the veteran had 
complained of having depression and anxiety.  The treatment 
report did not refer to the veteran's prior service.

Psychiatric treatment records, dated from February 1984 to 
January 1995, prepared by Dickinson Mental Health Treatment 
Center, reflect that the veteran had continued to seek 
treatment for depression, anxiety and obsessive-compulsive 
disorder.  Records from the DRMC Center for Geropsychiatric 
Medicine, dating from June 1998 to March 2001, also referred 
to the veteran's treatment for the above-referenced 
conditions.  These reports also contain a notation that the 
veteran "had difficulty coping with his military service as 
well as the Reserves after his honorable discharge..."  

In his June 2001 claim for service connection for an 
unspecified psychiatric disorder, the veteran stated that his 
psychiatric disorder was related to being ridiculed, 
harassed, and "under constant duress" as a result of 
"physical anatomy deficiency,"  during military service.  In 
a September 2001 personal statement from the veteran to the 
RO's request for information, the veteran maintained that 
during service, he experienced depression and anxiety attacks 
and, as a result, he received lower performance evaluations.  
He further maintained that he drank alcohol as often as 
possible and altered his eating habits in an attempt to feel 
as if he were "part of the group" with his fellow servicemen.

During an April 2002 VA psychiatric examination, the veteran 
complained of experiencing various psychological disorders.  
He stated that his mental condition was service-related in 
that while in service he was ridiculed and harassed by other 
servicemen because of the appearance of his genital region. 
(The VA examiner stated in his report that at age 18, the 
veteran had undergone a procedure for removal of an 
undescended testicle, and that this procedure may have 
negatively affected the veteran's self-perceptions 
thereafter.)  The veteran further stated that he believed 
that the harassment he experienced in service was the cause 
of his psychiatric illnesses.  The VA examiner entered 
diagnoses of chronic and severe generalized anxiety disorder, 
major depressive disorder with a history of psychotic 
features, and mixed personality disorder with passive- 
dependent, borderline, and schizoid aspect noted.  The VA 
examiner also rendered the following opinion:

"[T]his examiner sees no logical link between these 
conditions and his [the veteran's] military service 
specifically.  Review of all of his psychiatric records 
indicates that he has had multiple psychiatric 
difficulties and gross psychopathology from the time 
that he was a child, long before he ever entered the 
military.  There is no specific evidence to indicate 
that the military caused him to be more disturbed than 
he would have otherwise been and certainly there is no 
evidence that it created disorders that would not have 
otherwise existed.  Neither is there any specific 
evidence to verify any of the veteran's reports.  It is 
unknown whether or not these were actual experiences or 
fears."

During a January 2003 hearing at the RO, the veteran 
recounted the stress and anxiety that he had experienced 
during service.  He testified that prior to service 
discharge, he experienced a mental breakdown and, as a 
result, he was provided a military escort home from Germany.  
The veteran further recounted his early discharge from the 
USAR on account of his mental condition.  He submitted a 
current list of his medications, a copy of which has been 
associated with the claims file. 

In an April 2005 statement, B. B., M. D., spoke to the 
generalities of psychotic and personality disorders.  Dr. B. 
stated that all psychological disorders worsen without 
treatment and with extreme stress.  Dr. B. maintained that 
while it was difficult to speak as to the veteran's disorder 
at the time of his service duty, if his disorder was akin to 
its current state, then there was certainly a case to be made 
that it could worsen with stress and without treatment.  

b.  Analysis

After a review of the evidence of record, the Board finds 
that service connection for an acquired psychiatric disorder, 
claimed as schizoid personality, is not warranted.  In 
reaching the foregoing determination, service medical records 
reflect that the veteran was found to have been 
psychiatrically "normal" during an October 1960 pre-
induction examination.  Therefore, the veteran is entitled to 
the presumption of soundness on entering service. 

During active duty service, in March 1962, the veteran was 
noted as having a schizoid personality that had existed prior 
to service and as manifesting symptoms of inappropriate 
affect and vague ideas of reference.  The veteran himself has 
testified - as he is competent to do - that prior to service, 
he had a psychiatric complex as a result of a physical 
deformity (i.e., the size of his male genitalia. ) 
(Transcript (T.) at page (pg.) 9).  In this case, and as 
noted by the April 2002 VA examiner, as well as a review of 
all of his private treatment records, indicates that the 
veteran had a psychiatric complex manifested by nervous 
trouble and feelings of inadequacy that stemmed from being 
ridiculed over a physical deformity prior to military 
service.  The Board notes that congenital, developmental, or 
familial disorders, such as personality disorders, are not 
acquired.  As such, to the extent the veteran is claiming 
service connection for a schizoid personality disorder, such 
disorder is considered to have pre-existed service by its 
nature.   VAOPGCPREC 82-90 (July 18, 1990)

Thus, the question becomes whether or not the veteran's 
schizoid personality disorder was aggravated by service into 
an acquired psychiatric disorder, and whether any such 
aggravation was due to service or the natural progression of 
the condition. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(b)(2007); see also VAOPGCPREC 82-90 (July 18, 1990).  Here, 
the service medical records reflect that while the veteran 
was diagnosed as having schizoid personality disorder in 
March 1962, these records are devoid of any in-service 
diagnosis of any other psychiatric disability.  Indeed, the 
remaining service medical records are silent as to any 
further subjective complaints, and clinical findings, or 
diagnoses of, any psychiatric pathology.  Indeed, a June 1963 
service separation examination report reflects than the 
veteran was found to have been psychiatrically "normal."  
While the veteran was shown in 1965 during entrance into the 
USAR to suffer from anxiety and phobic reactions, such 
evidence does not show that his personality disorder 
worsened.  While there is medical evidence that the veteran 
continued to have continuing problems with anxiety, phobias, 
even symptoms of depression - in 1975, from 1984 to January 
1995, and from 1998 forward - such evidence does not show 
there is a link between the veteran's in-service personality 
disorder and any currently diagnosed psychiatric disorder.  

On the contrary, a VA examiner opined in April 2002, after a 
mental status evaluation of the appellant and a review of the 
claims file, that there was no "specific evidence to indicate 
that the military caused [the veteran] to be more disturbed 
than he would have otherwise been and certainly there is no 
evidence that it created disorders that would not have 
otherwise existed."  The VA examiner specifically ruled out a 
relationship between either of the two acquired psychiatric 
disorders from which the veteran has suffered - generalized 
anxiety disorder and major depressive disorder (neither of 
which was diagnosed in service) - and military service.  This 
evidence clearly weighs against the claim.

The Board observes that in an April 2005 statement, a private 
physician, B. B., M.D., related that while it was difficult 
to speak as to the veteran's disorder at the time of his 
service duty, if his disorder was akin to its current state, 
then there was certainly a case to be made that it could 
worsen with stress and without treatment.  Dr. B.'s 
statement, however, refers to factors that could currently 
affect the veteran's personality disorder, as opposed to 
discussing an etiological relationship, if any, between it 
[the veteran's personality disorder] and military service. 

Therefore, based on a review of the evidence of record in 
conjunction with the applicable laws and regulations, the 
Board concludes that the veteran's schizoid personality 
disorder did not worsen into an acquired psychiatric disorder 
and was not aggravated during service.  Although the veteran 
believes that his current acquired psychiatric disorder is 
related to the personality disorder - characterized as 
schizoid personality - as a result of being ridiculed for a 
physical deformity during service as a layperson without 
medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, the veteran's statements 
are of limited probative value, especially in light of the 
medical evidence which fails to support his theory of service 
connection. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection an acquired psychiatric disorder, characterized as 
schizoid personality disorder, and there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  Thus, the 
appeal is denied.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder, 
characterized as schizoid personality, is reopened.

Service connection for an acquired psychiatric disorder, 
characterized as schizoid personality, is denied. 



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


